228 P.3d 720 (2010)
234 Or. App. 592
In the Matter of M.R.G., Alleged to be a Mentally Ill Person.
State of Oregon, Respondent,
v.
M.R.G., Appellant.
071171721, A142348.
Court of Appeals of Oregon.
Submitted on February 5, 2010.
Decided March 31, 2010.
Rebecca Carter filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the trial court erred in finding that she suffers from a mental disorder and that, because of that disorder, she is unable to provide for her own basic needs. The state concedes that the record lacks clear and convincing evidence that appellant is unable to provide for her basic needs because of a mental disorder. On de novo review, we agree that the evidence is insufficient *721 to support an order of civil commitment.
Reversed.